Citation Nr: 1748356	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-32 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen service connection for tinnitus. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1944 to March 1947, including service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The claims were brought before the Board in May 2017 and were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record shows the Veteran's PTSD has not manifested more than depression, anxiety, memory loss, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The January 2011 rating decision which denied service connection for bilateral hearing loss and tinnitus became final. 

3.  Evidence received since the final January 2011 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.

4.  The Veteran sustained in-service acoustic trauma, and the probative evidence of record is at least in relative equipoise that the Veteran's currently shown bilateral hearing loss originated in service or is otherwise attributable to service. 

5.  The probative evidence of record indicates that the Veteran currently has tinnitus, as well as a competent and credible report of persistent tinnitus throughout the years since service.


CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  
  
2.  The January 2011 rating decision denying service connection for bilateral hearing loss and tinnitus became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis

The Veteran's service-connected PTSD is currently rated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran is currently evaluated as 50 percent disabling.  In June 2011, the Veteran was seen at the VA Medical Center for his PTSD.  The examiner noted the Veteran continued to have combat-related nightmares several times a week and his short-term memory was not too good.  The Veteran had intrusive recollections of combat events several times a month.  In addition, he had hypervigilance, exaggerated startle response, irritability, and avoidance of reminders of his trauma.  The Veteran had no thoughts of suicide but had admitted to having them in the past without intent or plan.  The Veteran further elaborated that he read the Bible and his religious beliefs would prevent him from ever acting on his suicidal thoughts.  The Veteran reported having occasional panic attacks.  The examiner noted the Veteran's appetite was good but his energy was on the low side.  The Veteran appeared well-groomed, had good hygiene, no agitation, had relevant and coherent speech, and his mood was stable.  The Veteran also stated he had no delusional thinking or hallucinations, and was well-oriented to person, place, and time.  The Veteran's judgment also seemed unimpaired, and his insight was good.  The examiner also noted he was unable to obtain and maintain any employment. 

In March 2012, the Veteran underwent a VA examination.  He reported that he still suffered from poor sleep, heightened anxiety in crowds, startle response to unexpected noises, avoidance of trauma, emotional numbing, isolation, dreams about the war multiple times a week, and checking locks of his home multiple times in the day.  The Veteran stated that he moved from Los Angeles to Phoenix because he was frustrated living at home with his daughter and couldn't deal with arguments within the home.  He asserted that he loved his daughters, but that it was best when he kept his distance from them.  He indicated that he currently lived with his brother, but kept his distance from him because his brother was strict about how he wanted things to be kept around the home.  He stated that his brother liked to argue, but that he walked away and wasn't antagonistic to his brother or anyone else.  He maintained that he got along with his son.  He also reported going to the VFW every week and socializing there.  The Veteran denied suicidal or homicidal ideation and manic episodes.  Although he didn't have regular depressive episodes, the Veteran stated that for a couple of days in a month, he might feel down.  He stated that he sometimes heard a scream or someone touching him right before he fell asleep.  Examination revealed anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran's PTSD severity was in the moderate range and that symptoms occurred with regular frequency.  The primary impairments were found to be in the social realm, as the Veteran felt disconnected from others and has apparently found it even harder to connect with others, including family, since his wife's passing.  The examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.    

In November 2012, the Veteran was provided another VA examination.  The examiner quoted his previous report stating that the Veteran "[c]omplains of dreams about the war and these occur multiple times per week, these wake him up, and often he wakes up with anxiety."  The examiner stated it was clear that the Veteran suffered from sleep disturbances and such sleep problems were clearly a manifestation of his PTSD condition and not a separate sleep disorder condition. 

In July 2016, the Veteran received another VA examination.  The examiner stated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported divorcing his second wife this year, but they still lived together and were still "friends."  The Veteran stated there was no significant change in his relations with his three kids, and his day to day activities were to read the Bible and to work around his garage.  He also stated he continued to prefer to stay to himself.  The Veteran reported that his ex-wife helped him with some activities of daily living, but that he was able to drive.  The examiner noted the Veteran was taking Hydroxyzine and Prazosin.  The Veteran had no legal or behavioral issues, including no suicide attempts and no violence.  The Veteran also was not using alcohol, drugs, or tobacco.  The Veteran was also found to have symptoms of anxiety, hypervigilance, exaggerated startle response, disturbances of motivation and mood, impairment of short- and long-term memory, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  The examiner noted the Veteran's PTSD symptoms described caused significant distress or impairment in social, occupational, or other important areas of functioning.  Lastly, the examiner stated the Veteran was well-groomed, cooperative, and had normal speech.  

At his August 2017 hearing, the Veteran reported experiencing nightmares and not being able to sleep.  He stated that he felt nervous once in a while and that he was sad about 2 to 3 times a week because he missed his wife who had passed away.  The Veteran denied having any anger or irritability.  He stated that he lived with a couple of ladies that he got along with and that he talked to his brother and neighbors.  He reported that he would visit his niece and nephew and that he worked on hobbies in his garage.  

After consideration of the medical and lay evidence, the Board finds that an evaluation in excess of 50 percent rating is not warranted.  During the period on appeal, the Veteran's PTSD has been primarily manifested by depression, anxiety, memory loss, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.      

The Board finds that the evidence of record does not support a rating of 70 percent.  The Board acknowledges that the Veteran had mentioned having suicidal ideation in the past at his June 2011 VA medical center visit.  However, the Veteran also stated he had no suicide attempts and would never attempt suicide due to his religious beliefs.  He also did not endorse suicidal ideation throughout the rest of the appeal period.  Further, the evidence consistently shows that the Veteran has not experienced obsessional rituals which interfered with routine activities; speech that was illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; impaired impulse control, or near-continuous panic affecting the ability to function independently, appropriately and effectively.  Although the Veteran has reported depression throughout the appeal period, it has not manifested to the level of severity of being near-continuous and affecting the Veteran's ability to function independently, appropriately, and effectively.  While the Veteran has problems relating to others, he has not demonstrated a complete inability to establish and maintain effective relationships, as since his initial PTSD diagnosis he married again and has maintained a relationship with his children,  brother, neighbors, and roommates.  Additionally, although the July 2016 examiner noted difficulty in adapting to stressful circumstances, the Veteran testified to not having issues with anger or getting easily irritated.  Examiners further noted the Veteran showed no risk-taking behaviors or impulsivity and appeared to take care of himself well.  The Veteran even appeared to be pleasant during his examinations.  Therefore, given the above, the Board does not find that the overall frequency, severity, and duration of the Veteran's PTSD rises to the level of severity as needed for a 70 percent rating.    

The Board also finds that the evidence of record does not support a rating of 100 percent.  While the Veteran prefers being alone and has problems relating to others, he is not totally socially impaired, as he still maintains contact with his brother, children, and niece and nephew.  The Veteran also stated he occasionally goes out to socialize at the VFW and talks to neighbors.  While the June 2011 and July 2016 examiners found that the Veteran's PTSD caused occupational impairment and the Veteran noted that his ex-wife helped him with some activities of daily living, the Veteran has maintained his day to day activities, including reading his Bible and working in his garage on his hobbies.  Further, each examiner noted that the Veteran was capable of handling his own finances and managing his benefits in his best interest.  Thus, the evidence does not show that the Veteran has total occupational impairment or intermittent inability to perform activities of daily living.  The Board also notes that the Veteran has no suicide attempts or behavioral issues.  The Board acknowledges the Veteran's statements that he used to get angry when he was younger and punch walls when he returned from service; however, there has been no evidence of consistent violent or irrational behavior during the period on appeal.  Further, these occurrences do not appear to have grossly impaired the Veteran in his thought process/communication or caused grossly inappropriate or consistently aggressive behavior.  The Board notes that the Veteran has mentioned instances of hallucinations at his March 2012 VA examination; however, this has not risen to the level of being persistent.  The Veteran has shown no disorientation to time or place, or delusions.  Although the Veteran does have impaired short or long-term memory, this does not seem to affect his memory of loved ones or who he is.  

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms have gotten worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board has considered the Veteran's statements and finds them credible and consistent with the rating assigned.

Accordingly, the Board concludes that the preponderance of evidence is against the claim and an evaluation in excess of 50 percent is not warranted.  The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

II.  New and Material Evidence - Hearing Loss and Tinnitus 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for bilateral hearing loss and tinnitus.  The claims were previously denied in a January 2011 rating decision due to the lack of evidence showing a nexus between the disabilities and the Veteran's active service. 

The Board finds that the RO properly found new evidence has been submitted to reopen both claims in the March 2013 rating decision.  Therefore, the evidence is to be considered new and material, and the claims for hearing loss and tinnitus are reopened. 

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Hearing Loss 

The Veteran contends that his bilateral hearing is loss is due to his in-service noise exposure, including working as a rifleman and combat engineer during World War II in the Asiatic Pacific Theatre. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

As an initial matter, the record is void of any in-service records.  After several attempts made by the RO to obtain such records, the RO was notified by the National Archives and Records Administration that the Veteran's records were not obtainable and more than likely were destroyed in the 1973 fire.  All other attempts to locate any of the Veteran's in-service records have been unsuccessful.  However, the Veteran's DD-214 is of record and does confirm the Veteran was a rifleman during his time in service.  Finally, the Board notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

In December 2010, the Veteran received a VA examination.  The examiner found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
70
LEFT
35
40
60
75
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.  The examiner stated the Veteran had sensorineural hearing loss that was normal to severe in his right ear and mild to severe in his left ear.  The examiner noted the Veteran's military noise exposure included exposure to gunfire and explosions without hearing protection.  Occupational noise exposure included farming equipment without hearing protection.  The examiner then opined that he could not provide an opinion as to whether the Veteran's hearing was due to in-service acoustic trauma without resort to mere speculation.  The examiner rationalized that this was due to there being no military records available that could indicate hearing loss was present during service.  The examiner did note, however, that the Veteran had a positive history of military and occupational noise exposure. 

In August 2017, the Veteran was provided a hearing.  The Veteran testified that he was a rifleman and combat engineer in service and was subject to explosions and artillery noise.  The Veteran stated he first noticed his hearing loss and ringing in his ears as soon as he got out of service.  He stated he was not given hearing protection while in service and was not given a hearing examination at discharge. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in equipoise for a finding that the Veteran currently suffers from hearing loss that is related to his military service.

The Board finds the Veteran's lay statements regarding onset of hearing loss to be credible evidence consistent with his in-service duties and experiences in service while serving in Okinawa during World War II and of greater probative value.  See Buchanan v. Nicholson, 451 F.3d at 1335.  Additionally, the Board notes the December 2010 examiner did note the Veteran had a positive history of military noise exposure and only could not provide an opinion due to the lack of service treatment records.  However, the examiner did not consider the Veteran's lay statements regarding onset and continuity of his hearing loss, and the Board assigns this opinion less probative value.   

Further, the Veteran's discharge papers have confirmed the Veteran was a rifleman during service, and therefore, his exposure to noise is established because it is consistent with the circumstances of his service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for bilateral hearing loss.  Therefore, the appeal must be granted. 

Tinnitus

The Veteran contends that he currently suffers from tinnitus and that it is related to his active service, including being exposed to artillery and explosions while in war. 

The Board finds that service connection for tinnitus is warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the December 2010 examination, the VA examiner noted that the Veteran's tinnitus was constant; however, the Veteran could not recall the onset of tinnitus.  As mentioned above, the examiner stated that he could not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resort to speculation. However, the examiner did opine that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss. 

Further, the Board finds the Veteran's lay testimony to be of particular importance for this claim, as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

Here, the Veteran has testified that he noticed the ringing in his ears as soon as he got out of service.  Further, as mentioned above, the Veteran's discharge papers confirm the Veteran was a rifleman, and therefore, his exposure to noise is established.  

Thus, the Board concludes that the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for tinnitus.  Therefore, the appeal is granted. 






(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied. 

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss and tinnitus is granted. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


